                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

 ERIC ZERMENO,

                          Plaintiff,

                          v.                                 CAUSE NO.: 2:19-CV-299-TLS-JEM

 JIM HAKETT, TOMOMI NAKAMURA,
 JUN KONDO, and LOUIS CAMILLERI,

                          Defendants.

                                        OPINION AND ORDER

        Eric Zermeno, without counsel, filed a Complaint seeking billions of dollars from four

corporate executives: Jim Hakett of Ford, Tommi Nakamura of Subaru, Jun Kondo of Subaru,

and Louis Camilleri of Ferrai. Zermeno alleges that as early as 1987 his “instincts” told him “you

will die or help build cars and [they] did not like my family.” Compl. 2, ECF No. 1. Zermemo

alleges that 75% of the work done on the Ford Shelby GT350 was done by him. Id. at 3.

Zermeno asks Ford to pay him for “all sales made off each [pickup] truck, car, and older car [he]

put together,” Subaru to pay him for “all sales for the outback car,” and Ferrari “to pay back on

the rare sport cars.” Id. at 3 (parenthesis omitted).1

        Zermeno seeks leave to proceed in forma pauperis. However, pursuant to 28 U.S.C. §

1915(e)(2)(B)(i), “the court shall dismiss the case at any time if the court determines that . . . the

action . . . is frivolous. . . .” Such is the case here as the facts alleged are “clearly baseless.” See




           1 The Court takes judicial notice that Mr. Zermeno has filed eight other lawsuits in the last month

in the United States District Court for the Northern District of Indiana, two of which are pending before
the Undersigned: 2:19-CV-269-JVB-JPK, Zermeno v. Jordan, et al.; 2:19-CV-281-TLS-JPK, Zermeno v. Watson,
et al.; 2:19-CV-302-JVB-JPK, Zermeno v. Saikawa, et al.; 2:19-CV-306-JVB-JPK, Zermeno v. France; 2:19-CV-
307-JVB-APR, Zermeno v. Silver; 2:19-CV-308-PPS-JPK, Zermeno v. Carter; 2:19-CV-312-TLS-JEM, Zermeno v.
Easterbrook; and 2:19-CV-316-JTM-JPK, Zermeno v. Ewing, et al.
Denton v. Hernandez, 504 U.S. 25, 31–33 (1992) (quoting Neitzke v. Williams, 490 U.S. 319

(1989)); Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 774 (7th Cir. 2002); Lee v. Clinton,

209 F.3d 1025 (7th Cir. 2000). Therefore, this case will be dismissed. Although a plaintiff is

normally given the opportunity to file an amended complaint when a case is dismissed sua

sponte, see Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013), that is

unnecessary where the amendment would be futile, see Holland v. City of Gary, 503 F. App’x

476, 477–78 (7th Cir. 2013) (citing Neitzke, 490 U.S. at 329-30).

       For these reasons, the Court:

       (1) DENIES the in forma pauperis motion [ECF No. 2];

       (2) DISMISSES this case as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i); and

       (3) CAUTIONS Eric Zermeno that, if he files another frivolous lawsuit, he may be fined,

sanctioned, or restricted.

       SO ORDERED on August 23, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                2
